Citation Nr: 1225851	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  07-32 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for prostate cancer, to include as based on exposure to radiation in service.  

3.  Entitlement to service connection for bilateral cataracts, to include as based on exposure to radiation in service.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Esquire


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.

This matter is before the Board of Veterans' Appeals (Board) from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for prostate cancer and bilateral cataracts.   

In October 2007, the Veteran raised a service connection claim for posttraumatic stress disorder.  In a January 2008 rating action, service connection was established for PTSD and a 30 percent evaluation was assigned from October 2007.  That determination was appealed.  In a December 2011 rating action, an increased evaluation of 70 percent was granted, effective from October 2007.  
During the course of a January 2012, travel Board hearing, the Veteran withdrew the increased rating claim for PTSD.  As that claim was in appellate status but to this point has never been formally dismissed, it will be dismissed herein. 

The Veteran and his spouse presented testimony at hearings held at the RO in April 2009 and October 2011 and at a travel Board hearing conducted in January 2012.  Transcripts of those hearings are on file.  

In May 2012, the Veteran and his representative requested an extension of time during which to present additional evidence for the record.  That request was granted and in correspondence issued by the Board on May 10, 2012, the Veteran and his representative were informed that they had an additional 60 days (until July 9, 2012) to submit additional evidence and/or argument for the record.  Subsequently, additional evidence and/or argument has been presented.  Accordingly, the case is now ready for appellate review.  

A July 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In January 2012, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal pertaining to the initial/increased rating claim for PTSD.

2.  The Veteran was an on-site participant in Operation PLUMBBOB involving the atmospheric detonation of a nuclear device, and is a "radiation-exposed veteran" for VA purposes.  

3.  Prostate cancer is not a disorder that is presumed to be due to exposure to ionizing radiation, but it is a radiogenic disease.  

4.  The Veteran did not incur prostate cancer in service or during the first post-service year and this disorder, which was initially diagnosed decades after the Veteran's period of service, is not due to exposure to ionizing radiation in service and is otherwise unrelated to his period of service.  

5.  Bilateral cataracts were first diagnosed decades after the Veteran's discharge from service, and this condition is not due to exposure to ionizing radiation in service and is otherwise unrelated to his period of service.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the initial/increased rating claim for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Prostate cancer was not incurred in or aggravated by active duty, and is not the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2011).

3.  Bilateral cataracts were not incurred in or aggravated by active service and are not the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In October 2007, the Veteran raised a service connection claim for posttraumatic stress disorder.  In a January 2008 rating action, service connection was established for PTSD and a 30 percent evaluation was assigned from October 2007.  A timely Notice of Disagreement was filed in May 2007, and a Statement of the Case was issued in July 2007.  A timely substantive appeal was filed in January 2008, giving the claims appellate status. 

In a December 2011 rating action, an increased evaluation of 70 percent was granted, effective from October 2007.  During the course of a January 2012 travel Board hearing, the Veteran withdrew the increased rating claim for PTSD, as confirmed in writing by virtue of the hearing transcript.  Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claim and it is dismissed.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

Initially, the Board observes that the Veteran's service treatment records (STRs) are incomplete in this case.  Even prior to the enactment of the Veterans Claims Assistance Act of 2000, the United States Court of Appeals for Veterans Claims (Court) had held that in cases where a veteran's STRs were unavailable or incomplete, through no fault of the Veteran, there was a "heightened duty" to assist the Veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in letters dated in July and December 2003, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess after the initial adjudication of the claims in March 2007.  The RO adjudicated the claims in a Statement of the Case (SOC) issued in July 2007 and in Supplemental SOCs issued in August 2009, August 2011 and December 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  In this event, any defect in the timing of the notice is moot, harmless error and non-prejudicial, because as explained herein, the service connection claims on appeal are being denied and hence there is no disability rating or effective date to be assigned.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's available STRs and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  In addition, the Veteran and his spouse provided testimony at hearings held in April 2009, October 2011 and January 2012.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Here, the provisions relating to claims based on radiation exposure provide that certain evidentiary development be undertaken pursuant to 38 C.F.R. § 3.311; that development has been undertaken in this case.  The Veteran and his representative have not maintained that such development was inadequate or incomplete in this case.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

The Veteran has not had a VA examination specifically relating to his current claim seeking service connection for cataracts.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86  (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards-- "competent evidence," "evidence . . . indicat[ing]"," and "medical evidence"). 

The Board concludes that an examination is not needed in this case because, while cataracts have been diagnosed post-service, there is absolutely no evidence on file even suggesting that these are of service origin or are otherwise etiologically related to service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters, at 1278 (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Clear and Unmistakable Error

The Board wishes to clarify that there is no viable CUE claim in this case or on appeal.  The Board observes that the Veteran's representative has repeatedly raised contentions to this effect, reflecting an unfamiliarity with the concept.  For purposes of clarification, clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  More significantly, a litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  Here, the service connection claims before the Board arise from the denial of the claims in a March 2007 rating action which in currently on appeal and which is not final.  Hence, there is no viable CUE claim in this case.  

Service Connection Claims

At the outset, it appears that the Veteran's STRs in this case are incomplete.  A formal finding to this effect was provided for the record and for the Veteran in October 2011.  

In a case such as this where it appears that STRs are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), the second and third elements of Hickson may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including malignant tumors, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).

Additionally, service connection for a claimed disorder may also be warranted based on exposure to ionizing radiation.  Such entitlement may be shown in one of two ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer, although not prostate cancer, as discussed further herein.  

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence. 38 C.F.R. § 3.311(b)(4).  

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337  (Fed. Cir. 2006).

The Board must assess the credibility and weight of all the evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

A.  Prostate Cancer

In April 2003, the Veteran filed a service connection claim for prostate cancer, relating this condition to exposure to radiation sustained during service.  

Available service treatment records, include the Veteran's separation examination of November 1957, which reflects that clinical evaluation of the prostate was normal.  Also contained in the STRs are records of exposure to ionizing radiation showing exposure of 80 mr for the time period between June 26 and July 25, 1957; and a radiation exposure level of 60 mrep - 100 mr for the period between July 29 and August 19, 1957.  Also on file is verification (September 1979) of the Veteran's presence at Exercise Desert Rock VII/VIII during the period from July 29 to August 19, 1957.

Private medical records of Dr. W. dated from 1999 to 2003 reflect that prostate cancer had been identified at least as early as 1999 and continued to be treated thereafter.  

A VA record dated in January 2003 indicates that the Veteran inquired as to whether his diagnosed prostate cancer could be related to exposure to radiation during service.  At that time, he gave a history of hematuria in 1998, following which he underwent a TURP and was found to have prostate cancer, which was treated with radical radiotherapy.  The Veteran also reported that during service when he was 19 years old, he was exposed to an experimental explosion which took place near Las Vegas in 1957, following which he was instructed to remove his clothes to avoid heat stroke due to high temperatures post-explosion (120 degrees).  An impression of adenocarcinoma of the prostate, localized to the prostate gland, was made.  A VA hematologist/oncologist indicated that any association between prostate cancer and an atomic blast exposure was purely conjectural.  It was observed that ionizing radiation generally increased the chance for solid tumors, but may not be solely responsible for prostatic neoplasia, which was described as very common in the Veteran's age group. 

The file contains a VA medical opinion provided in May 2003 to the effect that VA literature did not list prostate cancer as secondary to radiation exposure, but that if further material suggested such a relationship, the reviewing doctor would be in accord with that opinion.  

In April 2003, the case was referred to the VA Director of Compensation and Pension Service.  It was noted that the Veteran participated in Operation PLUMBBOB and that he had a recorded radiation exposure of 180 MREM during the period extending from July 26 to August 18, 1957.  It was further noted that prostate cancer had been diagnosed in 1998. 

In an account provided by the Veteran in 2004, he indicated that he witnessed one test associated with Operation PLUMBBOB in 1957.  He stated that he wore a film badge and was laying wire in the desert before the test, observed the blast from a high mountain, and retrieved wire pos-blast.

In March 2004, VA was advised that the dose estimates furnished to the VA Director of Compensation and Pension Service in April 2003 were not acceptable and that updated information from the Defense Threat Reduction Agency (DTRA) was needed.

In November 2006, the DTRA issued a letter indicated that in conjunction with the Veteran's participation in Operation PLUMBBOB, radiation doses were estimated as follows: external gamma dose 16 rem; external neutron dose .5 rem; internal committed dose to the prostate (alpha) 0 rem; and internal committed dose to the prostate (beta + gamma) 1 rem.  

In a decision issued in March 2007, the RO denied the service connection claim for prostate cancer, determining that it was not likely that this condition was related to the Veteran's level of exposure to radiation in service.  The RO explained that DTRA data indicated that the Veteran's total reported dose of radiation exposure during service was 17.5 rem.  With application of a December 2006 memorandum explaining the procedures for expedited methodology using worst-case scenario radiation dose estimates, an adjusted total prostate dose for Nevada Test Site participants was 19 rem.  It was explained that since the adjusted total prostate dose was less than the applicable screening dose, it was unlikely that prostate cancer resulted from exposure to radiation in service.  

The Veteran and his spouse provided testimony at a hearing held at the RO in April 2009.  At that time, essentially no information pertaining to the claim for prostate cancer was presented.  

In February 2010, a statement was provided by the VA doctor who had provided the May 2003 opinion.  The doctor explained that in 2003, he had opined that prostate cancer was not related to exposure to ionizing radiation in service.  The doctor stated that he was in error, as VHA Handbook 1301.01 clearly stated listed prostate cancer as secondary to ionizing radiation exposure.  The doctor urged that prostate cancer be service connected as soon as possible.  

In May 2010, in accordance with the provisions of 38 C.F.R. § 3.311, the RO forwarded the case to for an opinion from the office of the Under Secretary for Health as to the relationship between the Veteran's disability and his exposure to ionizing radiation in service.  The Director of Radiation and Physical Exposures (DRPE) completed a review of the case in August 2010 indicating that based on the Veteran's radiation dose estimate, even calculated in such a way to most favorably estimate the amount of radiation exposure, it was not likely that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation during military service.  The opinion noted that the National Institute for Occupational Safety and Health had an Interactive Radioepidemiological Program which estimates the likelihood that exposure to radiation was responsible for the Veteran's prostate cancer.  Using the dose estimate values and the Veteran's personal demographic characteristics, the program indicated that the 99th percentile value for a probability of a causal relationship was 19.43%.  

In August 2011, an opinion was provided by the Director of the VA Compensation and Pension Service.  The opinion summarized the findings made by the DRPE and DTRA.  It was further noted that the Veteran sustained exposure to radiation in service in 1957, when he was 19 years old, and that prostate cancer developed more than 40 years thereafter.  Also mentioned was the Veteran's post-service employment with a chemical company for 25 years and history of smoking (having quit in 1985).  Following a review of the record in its entirety it was concluded that there was no reasonable possibility that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation in service.  

The Veteran and his spouse presented testimony at a hearing held at the RO in October 2011.  At that time, the Veteran acknowledged that no VA doctor had linked prostate cancer to radiation exposure sustained in service, but indicated that his private doctor had made such a link (pgs. 6 and 9).  Testimony was again provided during a travel Board hearing held in January 2012 which covered much of the same information provided in October 2011.  


Analysis

The Veteran alleges that his diagnosed prostate cancer is associated with exposure to ionizing radiation in service while he participated in atmospheric nuclear testing. 

A review of the claims file indicates that the Veteran participated in Operation PLUMBBOB in 1957 which occurred at Camp Desert Rock, Nevada between May and October 1957.  Thus, the Veteran is considered a radiation-exposed Veteran. 

Additionally, medical records show that the Veteran was diagnosed with prostate cancer sometime between 1998 and 2000.  

Pursuant to the first method for establishing service connection based on radiation exposure, prostate cancer is not among the diseases subject to presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  Diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).  Consequently, service connection cannot be granted on a presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Pursuant to 38 C.F.R. § 3.311(b)(2), a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and prostate cancer is specifically included as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  The Veteran's prostate cancer manifested more than 40 years after the Veteran's exposure to ionizing radiation in service, which is within the period specified in 38 C.F.R. § 3.311(b)(5).  

In accordance with applicable regulations, VA first obtained dose estimates of radiation from the Defense Threat Reduction Agency (DTRA) in November 2006, as well as a medical opinion from the Under Secretary for Health, concerning the relationship between the Veteran's disability and his exposure to radiation in service.  See 38 C.F.R. § 3.311.  

In seeking a dose estimate from the DTRA, the RO provided various information, including Veteran's dates of service, his in-service Record of Exposure to Ionizing Radiation, and the date on which he was diagnosed with prostate cancer.  The DTRA in November 2006 furnished a radiation dose estimate for the Veteran from such participation, pursuant to 38 C.F.R. § 3.311(a).  DTRA confirmed that the Veteran was involved with Operation PLUMBBOB in 1957 and was exposed to radiation doses as follows: external gamma dose 16 rem; external neutron dose .5 rem; internal committed dose to the prostate (alpha) 0 rem; and internal committed dose to the prostate (beta + gamma) 1 rem.  

Based on consideration of the dose estimate provided by DTRA, the DPRE concluded in August 2010 that it was unlikely that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation in service.  The opinion concluded that there was a 99th percentile value for only a 19.43 percent probability that the Veteran's in-service exposure to ionizing radiation resulted in this disease.  It was noted that, in calculating this figure, it was assumed that all of the Veteran's exposure was received in a single acute dose, which would increase the probability of causation. 

Based on these findings, the Under Secretary for Benefits, through the Director of Compensation and Pension Service, provided an opinion in August 2011 concluding that there is no reasonable possibility that the Veteran's cancer was the result of radiation exposure.  The Director of the Compensation and Pension Service is a member of the VA Central Office and a subordinate of the Under Secretary for Benefits who handles this duty on the Under Secretary's behalf.  See M21-1MR, Part IV.ii.1.C.11.c.

The probative value of a medical opinion is derived from factors such as whether it is factually accurate, fully articulated, and soundly reasoned.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the collective information and opinions provided by DTRA, DPRE and the Director of Compensation and Pension Service, which are based on the most favorable dose estimates and other factors specific to the Veteran's case, are found to represent the most probative and accurate evidence on file addressing the nexus issue of radiation exposure and the diagnosed prostate cancer.  As summarized herein, all of those opinions in this case fail to support a grant of service connection.

The Veteran and his attorney urge that the VA opinion provided in 2010 is of significant probative value in this case.  The doctor explained that in 2003 he had previously and incorrectly opined that prostate cancer was not related to exposure to ionizing radiation in service.  In the 2010 opinion, he stated that the VHA Handbook 1301.01 clearly stated listed prostate cancer as secondary to ionizing radiation exposure.  The doctor urged that prostate cancer be service connected as soon as possible.  

As an initial matter, the Board notes that there are no provisions in any VA Circular, Handbook or in the regulations to the effect that a presumptive relationship exists between radiation exposure and prostate cancer, as is clear from the aforementioned provisions of 38 C.F.R. § 38 C.F.R. § 3.309(d)(2), which fail to include prostate cancer as a condition presumptively associated with radiation exposure.  Accordingly, the underlying basis for the 2010 VA opinion is inaccurate and a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Moreover, the 2010 VA opinion is based almost solely on the Veteran's vague and general report of in-service radiation exposure, without reference to and support from medical or scientific rationale, nor consideration of the estimate of the amount of radiation exposure.  The exposure record as developed by the DTRA and the opinions using that data provide a more accurate measure of the amount of radiation to which the Veteran was exposed and hence this evidence is more reliable and probative in relation to addressing the critical matter of etiology in this case.  

The Board also notes that the Veteran himself maintains that his prostate cancer is related to in-service radiation exposure.  The Board acknowledges that the Veteran is competent to report on his symptoms and on the occurrence of events in service, such as being a participant in Operation PLUMBBOB.  The Board considered whether the lay evidence constitutes competent and credible evidence of etiology in this particular case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir 2006).  However, in this case, the Veteran has not submitted or identified any credible medical evidence from his medical care providers or other sources that support his contention.  The origin of prostate cancer is a complex matter requiring medical expertise.  Lay persons are not competent to opine as to medical etiology or render medical opinions on matters of such complexity and as such his opinion on this matter is of no probative value.  Barr v. Nicholson, 21 Vet. App. 303  (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, having weighed the evidence, service connection is not established for prostate cancer as a "radiogenic disease."  See 38 C.F.R. § 3.311.   

Even if the provisions of 38 C.F.R. § 3.311 do not provide a basis for the grant of service connection for prostate cancer, service connection must still be considered on a direct basis under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran offers no theory of a relationship to service for his prostate cancer apart from in-service ionizing radiation exposure.  Review of his claims file reveals no other service-related incident identified by the Veteran or the reviewing physicians that might also be a causative factor in the development of prostate cancer.  As discussed, the preponderance of the competent medical evidence is against the Veteran's ionizing radiation theory.  The Veteran does not offer lay evidence of in-service incurrence or of continuity of symptomatology.  The initial diagnosis of prostate cancer occurred more than 40 years after his separation from service and hence presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board finds that the preponderance of the competent evidence is against a relationship to service on a direct service connection basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990).

B. Cataracts

In November 2002, the Veteran filed a service connection claim for cataracts.  

Available STRs, include the Veteran's separation examination of November 1957 reflecting that clinical evaluation of the eyes was normal and that distant vision of 20/20 was shown.  No abnormality of either eye was noted.  

Private medical records dated from 1996 to 1998 include diagnoses of mild glaucoma, psudophakia, blephoroconjunctivitis and mature cataracts.  It appears that cataract removal surgery was also performed during this time. 

Upon VA optometry consultation of May 2004, a history of cataract removal in 1998 was noted.  Physical examination revealed findings of a posterior chamber intraocular lens in the left eye and inferior cortical opacities in the right eye.  Assessments of left eye pseudophakia and right eye cataract were made.  

In 2004, information was requested to clarify whether the Veteran's cataracts were posterior subcapular cataracts (which is a radiogenic condition).  In November 2004, the Veteran's eyes were evaluated and assessments including nuclear sclerosis cataract was made.  

The Veteran and his spouse provided testimony at a hearing held at the RO in April 2009.  At that time, essentially no information pertaining to the claim for cataracts was presented.

A May 2009 record includes an assessment of a mild right eye cataract.  When evaluated in May 2011, mild right cataract and left eye pseudophakia were assessed.  

The Veteran and his spouse presented testimony at a hearing held at the RO in October 2011.  At that time, the Veteran indicated that he had seen in his paperwork that his cataracts were described as posterior subcapsular cataracts (p. 9).  Testimony was again provided during a travel Board hearing held in January 2012 which covered much of the same information provided in October 2011.

Analysis

As an initial matter, as mentioned above, the evidence indicates the Veteran's participation in Operation PLUMBBOB, a series of atmospheric nuclear detonation tests that were conducted in 1957.  As such, he is a "radiation-exposed veteran" for purposes of 38 C.F.R. §§ 3.309 and 3.311.  

The provisions of  38 C.F.R. § 3.311 list posterior subcapsular cataracts as a radiogenic disease that may be related to exposure to ionizing radiation.  Pursuant to § 3.311(b)(2), when it is determined that a person is exposed to ionizing radiation, subsequently develops a radiogenic disease, to include posterior subcapsular cataracts that becomes manifest 6 months or more after exposure, then before its adjudication the claim will be referred to the Undersecretary of Benefits for further consideration and development.

In this case, the clinical evidence does not reflect that posterior subcapsular cataracts of either eye have ever been diagnosed.  Accordingly, no development in accordance with 38 C.F.R. § 3.311 has been undertaken or is warranted in this case.  Moreover, cataracts are not radiogenic diseases pursuant to 38 C.F.R. § 3.311, and there is no competent evidence of record suggesting that such condition is due to ionizing radiation exposure.  Thus there is no basis for the establishment of service connection for cataracts based on in-service radiation exposure.  

On the basis of direct service incurrence, nuclear sclerosis cataracts have been diagnosed post-service as have right eye cataracts.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  None of the post-service clinical records referencing treatment for or a diagnosis of cataracts establish or even suggest that there exists a medical nexus between this condition and the Veteran's military service, to include radiation exposure sustained therein and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  

Moreover, cataracts were not treated or reported during service and the Veteran has indicated that they did not manifest until decades after his service and as such chronicity and continuity of symptomatology since service is not contended nor shown.   

While the Veteran contends that his cataracts are due to his exposure to ionizing radiation, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board has afforded no weight to the Veteran's lay contentions as to this medical matter of the etiology of his cataracts.  Any probative opinion as to any relationship between cataracts and exposure to radiation in service, requires medical expertise. 

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's cataracts were not present in service or for many years thereafter.  Likewise, there has been no competent evidence presented relating this condition to the Veteran's period of service, to include his exposure to ionizing radiation.  Accordingly, service connection for bilateral cataracts is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The appeal concerning the initial/increased rating claim for PTSD is dismissed.

Entitlement to service connection for prostate cancer, to include as based on exposure to radiation in service, is denied.  

Entitlement to service connection for bilateral cataracts, to include as based on exposure to radiation in service, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


